Citation Nr: 0325664	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a combined rating in excess of 20 percent 
for a left knee disability.

2.  Entitlement to an earlier effective date for the grant of 
service connection and compensation for left knee arthritis.


REPRESENTATION

Appellant represented by:	Adjutant General Office of 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
October 1973 to October 1975, and from January 1991 to August 
1991.  A discussion of the procedural history of this case is 
in order.  A January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania continued a 10 percent rating 
assigned for the veteran's service-connected internal 
derangement of the left knee.  The veteran submitted a notice 
of disagreement in February 2000.  A statement of the case 
was issued in March 2000.  Earlier in March 2000, the RO 
granted service connection for left knee arthritis.  The 
veteran submitted a substantive appeal in May 2000.  In the 
substantive appeal, he raised the matter of entitlement to an 
earlier effective date for the grant of service connection 
and compensation for left knee arthritis.  A June 2002 
supplemental statement of the case (SSOC) addressed the 
matter of entitlement to a rating in excess of 20 percent for 
internal derangement of the left knee with traumatic 
arthritis.  The veteran was afforded a hearing before the 
undersigned at the RO in April 2003.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  


Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran sufficient notice 
under the Quartuccio guidelines.  See SSOC dated in June 
2002.  

At his April 2003 hearing before the undersigned, the veteran 
testified that he was treated at a VA clinic about a month 
earlier.  The most recent VA medical records on file are 
dated in November 2001.  VA treatment records since November 
2001 may contain information critical to the matter at hand.  
If they exist, they must be associated with the claims file 
for the record to be sufficiently complete for appellate 
review.  The veteran also testified that he had private 
medical records concerning his left knee which have not been 
associated with the record.  These records may also contain 
information critical to the matter at hand, and should be 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran a SOC 
regarding his claim for entitlement to an earlier 
effective date for the grant of service connection 
and compensation for left knee arthritis.  The 
veteran is reminded that Board jurisdiction over 
this issue does not attach unless he perfects his 
appeal (by filing a timely substantive appeal).  
38 C.F.R. § 20.202.  If (and only if)the veteran 
perfects an appeal as to this issue, it should be 
returned to the Board for appellate review.  

2.  The RO should obtain all medical records 
associated with treatment afforded the veteran at 
the Camp Hill VA outpatient clinic and at the VA 
Medical Center in Lebanon since November 2001.  He 
should also be asked whether he received any other 
left knee evaluations/treatment during that 
interval.  If so, complete records of such 
treatment should be obtained for the claims file.  

3.  The Ro should then arrange for the veteran to 
be afforded a VA orthopedic examination to 
ascertain the current severity of his service-
connected left knee disabilities.  His claims 
folder should be made available to the examiner for 
review in conjunction with the examination.  The 
examiner should ascertain active and passive ranges 
of motion, and determine whether the knee exhibits 
weakened movement, excess fatigability, or 
incoordination: if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion due to such factors.  
The examiner should express an opinion as to the 
degree to which pain could limit functional ability 
during flare-ups or when the left knee is used 
repeatedly over a period of time.  If there is 
either recurrent subluxation or lateral 
instability, the examiner should characterize the 
degree of impairment as slight, moderate, or 
severe.  The examination report must include an 
explanation of the rationale for any opinion given.

4.  The RO should then review the entire record and 
re-adjudicate the claim in light of any additional 
information received.  If the claim remains denied, 
the RO should issue an appropriate SSOC, and give 
the veteran the requisite period of time to 
respond.  The case should then be returned to the 
Board, if in order, for further review.  


The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




